           Case 7:20-cv-03034-PMH Document 3 Filed 04/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X

 TIPHANIE TORRES,

                                 Plaintiff,                  ORDER
v.
                                                             7:20-cv-3034 (PMH)
 ROGER MERRIMAN,

                                   Defendant.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On or about March 9, 2020, Plaintiff Tiphanie Torres (“Plaintiff”) commenced an action

in the Supreme Court State of New York, County of Bronx against Defendant Roger Merriman

(“Defendant”). (Doc. 1, “Not. of Removal” ¶ 2). On April 3, 2020, Defendant served an answer

to Plaintiff’s complaint. Id. On April 15, 2020, Defendant removed this action from state court

pursuant to “28 USC Section 1322.” Id. ¶ 6. In its Notice of Removal, Defendant asserts that the

action is removable “on the grounds that the Court has diversity jurisdiction in actions where the

parties are residents of different states.” Id. According to Defendant, removal is proper as

Plaintiff is a resident and citizen of New York and Defendant is a resident and citizen of New

Jersey. Id. ¶¶ 4-5. Furthermore, Defendant avers that “[t]he amount in controversy exceeds

$75,000.00.” Id. ¶ 7. The Plaintiff’s verified complaint does not identify an amount in

controversy. Id., Ex. 1, “Compl.”

        Federal courts “have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party.” Nguyen v. FXCM Inc.,

364 F. Supp. 3d 227, 237 (S.D.N.Y. 2019) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514

(2006)). For the reasons set forth below, the Court finds that it does not have subject-matter



                                                        1
          Case 7:20-cv-03034-PMH Document 3 Filed 04/17/20 Page 2 of 4



jurisdiction over this action pursuant to 28 U.S.C. § 1332 and remands the case to the state court

from which it was removed.

       Pursuant to 28 U.S.C. § 1441, “any civil action brought in state court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant.” 28

U.S.C. § 1441(a). “The [federal] district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between—(1) citizens of different States.” 28 U.S.C. § 1332(a). “The Supreme

Court has held that the party asserting diversity jurisdiction in federal court has the burden of

establishing the existence of the jurisdictional amount in controversy.” Villafana v. So, No. 13-

CV-180, 2013 WL 2367792, at *1 (S.D.N.Y. May 29, 2013) (quoting Lupo v. Human Affairs

Int’l, Inc., 28 F.3d 269, 273 (2d Cir. 1994)). While a defendant need not “prove the amount in

controversy to an absolute certainty,” the defendant “has the burden of proving that it appears to

a reasonable probability that the claim is in excess of the statutory jurisdictional amount.” Id.

(quoting Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000)). “[I]f the

jurisdictional amount is not clearly alleged in the plaintiff's complaint, and the defendant[’s]

notice of removal fails to allege facts adequate to establish that the amount in controversy

exceeds the jurisdictional amount, federal courts lack diversity jurisdiction as a basis for

removing the plaintiff's action from state court.” Id. (quoting Lupo, 28 F.3d at 273–74).

       Plaintiff’s complaint alleges that she was injured in a motor vehicle accident. Compl. ¶¶

7-11. In an action to recover damages for personal injuries in New York, a plaintiff’s complaint

“shall contain a prayer for general relief but shall not state the amount of damages to which the

pleader deems [herself] entitled.” New York’s Civil Practice Law and Rules (“C.P.L.R.”) §

3017(c). Thus, Plaintiff’s complaint does not state a specific sum of money she seeks to recover



                                                  2
          Case 7:20-cv-03034-PMH Document 3 Filed 04/17/20 Page 3 of 4



from Defendant and asserts only “[t]hat the amount of said damages sustained by the plaintiff as

a result of the aforesaid exceeds the jurisdictional limits of all lower courts which would

otherwise have jurisdiction of this action.” Compl. ¶ 15. If removal of a civil suit from state court

to federal court is premised on 28 U.S.C. § 1332(a) and “[s]tate practice . . . does not permit

demand for a specific sum,” removal is proper only “if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds [$75,000].” 28. U.S.C. §

1446(c)(2).

       Defendant’s Notice of Removal states that “[t]he amount in controversy exceeds

$75,000.00.” Not. of Removal ¶ 7. However, in Defendant’s answer to Plaintiff’s complaint,

Defendant denies plaintiff’s allegation that “the amount of said damages sustained by the

plaintiff…exceeds the jurisdictional limits of all lower courts,” Id., Compl. ¶ 15, Ex. 2 “Answer”

¶ 2, and asserts that “[t]he accident described in the Complaint did not result in a ‘serious injury’

to Plaintiff.” Answer ¶ 9. Defendant provides the Court no factual support for its assertion that

the amount in controversy exceeds $75,000.

       Federal courts are instructed to “construe the removal statute narrowly, resolving any

doubts against removability.” Lupo, 28 F.3d at 274 (quoting Somlyo v. J. Lu-Rob Enterprises,

Inc., 932 F.2d 1043, 1046 (2d Cir. 1991)). Therefore, a mere conclusory statement that the

amount in controversy exceeds $75,000 is insufficient for the Court to determine by a

preponderance of the evidence that the jurisdictional threshold of 28 U.S.C. § 1332(a) has been

met. See Villafana, 2013 WL 2367792, at *2 (S.D.N.Y. May 29, 2013); Sailer v. Responsive

Trucking, Inc., No. 12-CV-4822, 2012 WL 4888300, at *2 (S.D.N.Y. Oct. 15, 2012); see also

Daversa v. Cowan Equip. Leasing, LLC, No. 20-CV-163, 2020 WL 967436, at *3 (E.D.N.Y.

Feb. 28, 2020).



                                                 3
         Case 7:20-cv-03034-PMH Document 3 Filed 04/17/20 Page 4 of 4



       Because the Court concludes that Defendant has failed to satisfy its burden of

establishing that the amount in controversy exceeds $75,000, the Court holds that removal from

state court was improper. Accordingly, the action is remanded to the state court from which it

was removed.

       The Clerk is directed to send a copy of this Order to the Supreme Court of the State of

New York, County of Bronx and to close this action. All pending matters are hereby terminated.


                                                          SO ORDERED.

Dated: New York, New York
       April 17, 2020
                                                          ____________________________
                                                          Philip M. Halpern
                                                          United States District Judge




                                               4
